Florists' Mut. Ins. Co., Inc. v Behman Hambelton, LLP (2018 NY Slip Op 02556)





Florists' Mut. Ins. Co., Inc. v Behman Hambelton, LLP


2018 NY Slip Op 02556


Decided on April 12, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 12, 2018

Sweeny, J.P., Richter, Andrias, Webber, Moulton, JJ.


6269 154427/16

[*1]Florists' Mutual Insurance Company, Inc., doing business as Hortica Insurance and Employee Benefits, Plaintiff-Appellant,
vBehman Hambelton, LLP, et al., Defendants-Respondents.


Rawle & Henderson, LLP, New York (Richard Polner of counsel), for appellant.
Blank Rome LLP, New York (Andrew T. Hambelton of counsel), for respondents.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered December 12, 2016, which granted defendants' motion to dismiss the complaint alleging legal malpractice as time-barred, unanimously affirmed, without costs.
Plaintiff's contention that it was obligated to pursue an appeal of the underlying action prior to filing a legal malpractice claim is unavailing, as the appeal to the Workers' Compensation Board was not likely to succeed (Grace v Law, 24 NY3d 203, 209-210 [2014]). Furthermore, the Workers' Compensation Board's appellate decision was issued on October 29, 2013, leaving plaintiff almost two years to bring an action on the alleged malpractice, which accrued in September 2012.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 12, 2018
CLERK